DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being obvious over in view of Yang (WO 2017/156723) in view of Yang ‘729 (WO 2017/035729) and Solomon (US 2017/0106470).  The examiner is using Yang (US 2019/0061056) as an English language equivalent for Yang (WO 2017/156723) and Yang (US 2018/0214983) and an English language equivalent for Yang ‘729 (WO 2017/035729).
With respect to the limitations of claim 1, Yang teaches a laser welding method (title) for lap welding a plurality of metal plates (Figs 1-3, first, second metal workpieces 12, 14, 0029) including at least one aluminum alloy casting (0032, aluminum-magnesium alloy, an aluminum-silicon alloy, an aluminum-magnesium-silicon alloy, or an aluminum-zinc alloy.  Additionally, each of the base aluminum substrates 36, 38 may be separately provided in wrought or cast form), the method comprising: a melting step of scanning and irradiating circularly (Fig 10, 0047, laser beam 24, along a circular path) a superimposed part made by superimposing the plurality of metal plates (12, 14) with a first laser beam (Fig 10, beam associated with inner circular path) to form a molten pool (0044, molten weld pool 80) made from the plurality of metal plates; and a stirring step (0014, strong stirring effect; vigorous stirring induced in the molten weld pool) of scanning and irradiating circularly the molten pool with a second laser (additional processing with laser for welding outer concentric paths) beam (0047, multiple concentric circle paths may be traced, if desired, at the same weld site 16 as shown); and a scanning locus of the second laser beam is emitted outside an outermost circumference of a scanning locus of the first laser beam (Fig 10, locus of outer scanning paths being outside the scanning locus of the inner paths).  Additionally, Yang 
Yang discloses the claimed invention except for explicitly showing the second laser having a scanning speed faster than a scanning speed of the first laser beam, a laser output of the second laser beam is greater than a laser output of the first laser beam.
However, Yang ‘729 is directed toward laser welding overlapping metal plates and discloses a second laser beam having a scanning speed faster than a scanning speed of the first laser beam (Figs 12-14, 0054, when being advanced along the circle path 128, 134, 130 tracked first in time…the travel velocity of the laser beam 56 is set to between 3.0 meters per minute and 5.0 meters per minute…Next, when being advanced along the circle path 128, 134, 130 tracked second in time (the focal point position remaining the same), the travel velocity of the laser beam 56 is set to between 4.0 meters per minute and 6.0 meters per minute) is known in the art.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang having a first and second laser beam silent to the scanning speed with the second laser beam having a scanning speed faster than a scanning speed of the first laser beam of Yang ‘729 for the purpose of reducing the heat input in added to the welding area (0054).  
Moreover, Solomon is directed toward a laser beam welding with a spiral weld path and discloses a laser output of the second laser beam is greater than a laser output of the first laser beam (0030, the power supplied to the weld gun 20 ... can be continuously increased, continuously decreased, or held at a constant level over one or more portions of the weld paths WPI, WPI 1, or WP2) is known in the art.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang in view of Ogura having a first and second laser silent to the laser output with the laser output of the second laser beam is greater than a laser output of the first laser beam of Solomon for the purpose of providing of adjusting laser output for enhancing outgassing and achieving a  predetermined low surface roughness of the weld surface WS (0030).
With respect to the limitations of claim 2, Yang discloses the scanning is performed with the second laser beam (beam associated with a path that is next to the innermost circular path in Fig 10) in such a manner that the molten pool (molten weld pool 80, 0044) is prevented from being expanded (the second laser beam is outside the first laser beam [i.e., beam associated with the innermost path], Fig 10).
Further, Yang discloses "[m]ultiple concentric circle paths may be traced, if desired, at the same weld site 16 as shown... the laser beam is advanced radially inwardly or radially outwardly", emphasis added, 0047.  As Yang discloses a discontinuity between the concentric circles (as opposed to a spiral path, as shown in Fig. 11) it logically follows that the beam associated with the innermost circle is stopped, and the other circles are created by sequential laser beams.
With respect to the limitations of claim 4, Yang discloses a part inside a scanning locus of the first laser beam (the innermost path, Fig 10) is not irradiated by the second laser beam (the path next to the innermost path, Fig 10).  Further, Yang discloses "[m]ultiple concentric circle paths may be traced, if desired, at the same weld site 16 as shown... the laser beam is advanced radially inwardly or radially outwardly". emphasis added, 0047).  As Yang discloses the laser beam advancing radially outwardly, it logically follows that the second laser beam is not irradiating a part inside of a scanning locus of the first laser beam.
With respect to the limitations of claim 5, Yang discloses the plurality of metal plates (Fig 1, first metal workpiece 12 and second metal workpiece 14, 0029) is constituted of an aluminum alloy cast plate (each of the base aluminum substrates 36, 38 may be separately provided in wrought or cast form, 0032) and an aluminum alloy plate (some notable aluminum alloys that may constitute the first and/or second base aluminum substrates 36, 38 are an aluminum-magnesium alloy, an aluminum-silicon alloy, an aluminum­ magnesium-silicon alloy, or an aluminum-zinc alloy, 0032).
However, Yang does not explicitly disclose the gas solubility in the aluminum alloy plate is smaller than the gas solubility in the aluminum alloy caste plate.
A review of the instant specification provides a discussion regarding the gas solubility of the aluminum alloy casting. Specifically, paragraph [0003] of the published specification states: "[g]enerally, it is considered that the aluminum alloy casting is not suitable for welding compared to an aluminum alloy ... because when the aluminum alloy casting is used as a material to be welded to perform welding, a large amount of gas, which was forcibly dissolved as a solid solution in the aluminum alloy casting at the time of casting, appears as large bubbles in the molten part." Further, paragraph [0050] states that "a large amount of gas is dissolved as a solid solution in the aluminum alloy casting (i.e., a large amount of gas enters the aluminum crystal structure and mixed with the aluminum in a solid state with the original aluminum structure being maintained)". In view of the above, the Examiner takes the position that that the gas solubility in the aluminum alloy plate is smaller than the gas solubility in the aluminum alloy caste plate is inherent.

Response to Amendments
Claims 1, 4 and 5 been amended.  
Claim 3 is cancelled.
Claims 1, 2, 4 and 5 are pending.

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments filed 10/28/2021 with respect to claims 1, 2, 4 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Yang ‘729 has been added to show that the amended claim limitations are known in the art as set forth in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        1/10/2022